United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-1642
                     ___________________________

                                 Aaron Olson

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

   Christopher Kopel; Austin Peterson; Siv Yurichuk; Karl Schreck; Todd
 McMurray; Ron Rollins; Steven Pavoni; Chisago County; Washington County;
                     City of Fridley; City of Stillwater

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                        Submitted: January 19, 2017
                          Filed: January 24, 2017
                               [Unpublished]
                              ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
      In this 42 U.S.C. § 1983 action, Aaron Olson appeals after the district court1
dismissed his second amended complaint, with prejudice, and denied him leave to
amend his complaint further.

       Upon careful review, we agree with the district court that Olson’s claims were
barred by res judicata, see Laase v. Cty. of Isanti, 638 F.3d 853, 856 (8th Cir. 2011)
(de novo review of dismissal based on res judicata); Ripplin Shoals Land Co. v. U.S.
Army Corps of Eng’rs, 440 F.3d 1038, 1042 (8th Cir. 2006) (discussing application
of doctrine of res judicata), and that, in any event, his complaint failed to state a
claim, see Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (pro se complaints must
be liberally construed, but they must still contain sufficient facts to support claims
advanced; de novo review of dismissal based on insufficient factual allegations to
support claims advanced). We further conclude that the district court acted within its
discretion in denying Olson leave to amend his complaint further. See Joshi v. St.
Luke’s Hosp., Inc., 441 F.3d 552, 555, 557-58 (8th Cir. 2006) (reviewing denial of
motion to amend complaint for abuse of discretion; reviewing de novo underlying
legal conclusion as to whether proposed amendment would have been futile; district
court may deny leave to amend if amendment would be futile).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Steven E. Rau, United States Magistrate Judge for the District of Minnesota.

                                         -2-